 


110 HRES 233 EH: Recognizing over 200 years of sovereignty of the Principality of Liechtenstein, and expressing support for efforts by the United States continue to strengthen its relationship with that country.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 233 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Recognizing over 200 years of sovereignty of the Principality of Liechtenstein, and expressing support for efforts by the United States continue to strengthen its relationship with that country. 
 

Whereas in 1806, Napoleon dissolved the Holy Roman Empire and Liechtenstein became a sovereign country;
Whereas Liechtenstein is nestled between Switzerland and Austria in the Upper Rhine valley of the European Alps, and is one of only two doubly landlocked countries in the world;
Whereas Liechtenstein has approximately 35,000 inhabitants, primarily Roman Catholics of German ethnicity;
Whereas Liechtenstein maintains a strong system of checks and balances between the legislative, executive, and judicial branches of government;
Whereas Liechtenstein is a constitutional hereditary monarchy, whose powers were expanded through a popular referendum in March 2004 in which 64 percent of citizens approved a new constitution;
Whereas the parliament of Liechtenstein, the Landtag, consists of 25 representatives elected for four year terms by proportional representation in two multi-seat constituencies, 10 representing the lowland area and 15 representing the highland area;
Whereas after World War II, on the basis of Liechtenstein’s advantageous corporate tax laws and its Customs Union with Switzerland, an industrial upswing transformed Liechtenstein from a poor agricultural state to a modern society;
Whereas despite its small geographic area and limited natural resources, Liechtenstein has a prosperous, highly industrialized, free-enterprise economy with manufacturing as its leading economic sector, complemented by a robust financial sector;
Whereas Liechtenstein has been a member of the European Economic Area since May 1995 and is working to harmonize its economic policies more closely with the European Union;
Whereas Liechtenstein companies have a considerable manufacturing, sales and service presence in the United States, which has resulted in the creation of over 4500 jobs;
Whereas since 1999, the United States has been the most important export market for members of the Liechtenstein Chamber of Commerce and Industry, totaling $521,000,000 in 2005;
Whereas the Mutual Legal Assistance Treaty between the United States and the Principality of Liechtenstein, which entered into force in August of 2003, has resulted in an enhanced pursuit of criminals and terrorists;
Whereas in cooperation with the United States-led coalition after the fall of Saddam Hussein in 2003, Liechtenstein froze assets of the former Iraqi regime, which resulted, among other things, in the return of a Falcon Jet 50 to the Iraqi people;
Whereas in collaboration with experts from the United States, the Liechtenstein Institute on Self-Determination at Princeton University seeks to raise awareness about issues pertaining to self-determination, self-governance and sovereignty through teaching, research and publications;
Whereas Liechtenstein abolished its military in 1868 and has exercised neutrality in its foreign affairs; and
Whereas Liechtenstein is an active member in international organizations such as the United Nations, the World Trade Organization, and the Organization for Security and Cooperation in Europe: Now, therefore, be it
 
That the House of Representatives— 
(1)recognizes over 200 years of sovereignty of the Principality of Liechtenstein; and 
(2)expresses its support for efforts by the United States to continue to strengthen its relationship with that country. 
 
Lorraine C. Miller,Clerk.
